DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 6/6/2022.
Election/Restrictions
Claims 3, 15, 18-21, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/2020. It is noted that claim 25 is directed to a non-elected species of ionic polymer.  The Examiner would like to note that claim 15 is directed to a non-ionic latex polymer as compound (b) when 3-aminopropyltriethoxysilane was elected.
Response to Arguments
All of Applicant’s arguments filed 6/6/2022 have been fully considered and are not persuasive.
In summary, regarding the 103 rejection over Viravau and Woodruff, Applicant argues that modifying Viravau to comprise the agents of Woodruff to improve conditioning would at best be a redundant modification, as Viravau's compositions already demonstrate satisfactory conditioning properties. Redundant modifications cannot serve as a reason to combine the references. See Ex Parte Richard, supra. As such, Applicant respectfully submits that the Office is using impermissible hindsight to work backwards from Applicant's invention and picking and choosing ingredients from the cited references in an attempt to reconstruct the claims.
Applicant’s arguments are not persuasive as the argument of “redundant modifications” are not applicable to the rejection at hand as the facts between the instant invention and the application discussed in Ex Parte Richard are different. The Examiner in not proposing the modification of a specific ingredients to change its conditioning properties, the rejection is based on adding another conditioning agents for improved conditioning. The rejection is based in on In re Kerkhoven which establishes that is it prima facie obvious to combine equivalents known to be used for the same purpose, in this case conditioning, to create a third composition for the same purpose. 
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art, specifically the knowledge provided by Viravau and Woodruff.
Regarding Pasquet, Applicant maintains that nothing in Pasquet, alone or in combination with the remaining cited references, suggests to a skilled person to modify Pasquet's styling compositions to prepare a shampoo composition. Applicant continues to maintain this position in light of the Notice of Panel Decision from Pre-Appeal Brief Review to withdraw the previous rejection based on Pasquet. Nothing has changed since the panel decision to suggest that Pasquet's compositions could be modified as suggested. The secondary Appln. No.: 16/731,013Response dated: June 6, 2022Office Action dated: March 15, 2022references that disclose shampoo compositions, such as newly cited Viravau, Woodruff's Syntran PC5330 disclosure (see p. 3), and Gough (See, e.g., col. 3, II. 40-50 and Examples) do not provide a reason to modify Pasquet's styling compositions.
Applicant’s arguments are not persuasive as the newly cited secondary references Viravau and additional disclosures in Gough provide a more concrete reasoning to modify Pasquets styling compositions to be shampoos.  As discussed in rejection, which was not part of the pre-appeal rejections “Regarding the claimed shampoo, while a shampoo isn’t specifically taught in Pasquet, instant claim 17 defines a shampoo composition to comprise the claimed ionic polymer, compound (b), an anionic surfactant,  and a carrier and the cited references above namely Gough, Woodruff, and Woodland teach or suggest that each of claimed components are well known ingredients in a hair treatment composition such as shampoo composition. Thus, a skilled artisan would have been motivated to modify or combine the prior art to achieve the claimed shampoo with reasonable expectation of success as the prior art demonstrates that shampoos are a well-known type of hair treatment, furthermore, it is prima facie obvious to combine two composition where each of which is taught by the prior art to be useful for the same purpose; in order to form a third composition which is to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art. In Re Kerkhhoven  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
Applicant remarks that the proposed modification of Pasquet is not as simple as "formulating a composition to comprise an anionic surfactant" as the Office claims, and this also is not a reason to modify Pasquet.
This is not persuasive as Pasquet specifically teaches that anionic surfactants can be added to the composition (Pg. 17, ln.35), thus their use is obvious and expected to yield no more than expected from such an arrangement.
Applicant remarks that the compositions of Pasquet are preferably not rinsed off, while the composition of Gough is rinsed off. One of skill in the art would not have been motivated to rely on the disclosure of a rinse-off composition, to modify Pasquet's leave-in styling compositions.  
This is not persuasive and does not teach away from a rinsing off composition as preferred embodiments do not teach away from non-preferred embodiments and the art does not criticize or discredit rinse off compositions. While Gough teaches compositions which can be rinsed off, both Pasquet and Gough are directed to hair styling composition, thus they are in the same field of endeavor and it would have been reasonable for a skilled artisan to look at Gough for guidance on which specific anionic surfactants are known to be used in hair styling compositions with a reasonable expectation of success.
Applicant remarks that the instant filed specification demonstrates the unexpected benefits of using the instantly claimed composition.
This is not persuasive as the data is not commensurate in scope with the instant claims as the data presented tests a limited number of species of each of (a), syntran pc5330 and pemulen TR1; and (b), ATPES and Daitosol 5000AD, but the claims recite genuses embracing hundreds of species and there is insufficient data showing a trend in the data that demonstrates that all the species in the claimed genus would have the same benefits as the tested compositions. Applicant remarks that the prior art does not teach syntran PC5330 to have anti-frizz properties, this is not persuasive in view of WO2017117543 which teaches that both syntran PC5330 and Daitosol 5000AD do have anti-frizz properties and when these are combined an additive effect is obtained [00493], therefore, the combination of Syntraqn PC5330 and a non-ionic polymer such as Daitosol is expected to result in an decrease of frizz.	
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 10-11, 13-14, 16-17, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viravau (US 2011/0155163) and Woodruff.
Viravau discloses a detergent and conditioning cosmetic composition for the treatment of keratin fibers comprising an organic silicone compound, an anionic surfactant and a non-ionic thickeners (Abs).  
Regarding claims 1(b), 13-14, 17(b) and 22(b): Viravau teaches the organic silicone compound to be present in amounts ranging from 0.01-4.5% and preferably be 3-aminopropyltriethoxysilane, elected species, [0053-0054].
Regarding claims 1(c), 16, 17(c) and 22(c): Viravau teaches the anionic surfactant to be suitable selected from alkyl ether sulfates, such as C12-C14 and for examples comprising 2-3 moles of ethylene oxide and exemplifies the use of sodium lauryl ether sulfate (also known as sodium laureth sulfate, elected species) ([0061] and Working Examples 1 and 3).
Regarding claim1(d), 17(d) and 22(d): Viravau teaches the use of a cosmetically acceptable carrier which comprises water [0284].
Viravau teaches that thickening agents other than the non-ionic thickener can be used, for example carbomer [0287].
Viravau teaches that the compositions can be used as shampoos for washing and conditioning the hair, which reads on shampoo composition as claimed [0291].
Working Example 3 of Viravau discloses a shampoo comprising a carboxyvinyl polymer; 3-aminopropyltriethoxysilane, sodium lauryl ether sulfate and water.
However, Viravau does not teach the composition to further comprise an ionic polymer as recited by instant claims 1(a), 4, 8, 10-11, 17(a), 22(a) and 26.
Woodruff teaches that Syntran PC 5330 [INCI: Polyquaternium 91 and polyacrylate 15], reading on bimodal agent of instant claims 1, 8 and 26 and anionic polymer of instant claims 10-11 (polyacrylate-15), to be a multi-functional polymer with modified quaternary groups that make it substantive to hair.  This can be used in shampoos and conditioners at a level of 3-5% and is said to deliver soft feel characteristics and to help build viscosity in formulations (Pg. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Viravau with those of Woodruff and use 3-5% of Syntran PC 5330 to provide improved conditioning in the formulation of Viravau as Woodruff teaches that Syntran PC 5330 is a polymer suitable for use to provide a soft feeling characteristic in hair. One of skill in the art would have a reasonable expectation of success as Viravau teaches conditioning shampoo compositions and teaches that standard additives known in the art can be added and Woodriff teaches syntran to be a conditioning agent suitable for use in shampoos.

Claims 1, 4, 8, 10-11, 13-14, 16-17, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viravau (US 2011/0155163) and Woodruff, as applied to claims 1, 4, 8, 10-11, 13-17, 22 and 26 above, and further in view of Rollat-Corvol (US 2011/0120487) and Kawasaki (US 2011/0318286).
As discussed above, the above references make obvious the imitations of claims 1, 4, 8, 10-11, 13-17, 22 and 26 above, however, they do not teach a kit as recited by instant claim 24.
Rollat-Corvol teaches hair treatment methods and kits and teaches that kits can be provided which include within a packaging device, the hair treatment composition and instructions for use (Rollat-Corvol – claim 64), the hair composition can be packaged in any type of container [0173].
Kawasaki teaches powders for cosmetic use and teaches that kits optionally include a “packaging material” and the instructions may be on “printed matter,” e.g., on paper or cardboard within the kit (Abs and [0145]).
In view of the teachings of Rollat-Corvol and Kawasaki, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include the hair shampoo composition made obvious above in a packaging (i.e. kit) comprising the hair shampoo composition in a container along with separate printed instructions for use printed on paper to insure the user knows how to use the composition for its intended purpose. One of skill in the art would have a reasonable expectation of success as its prima facie obvious for a person of ordinary skill in the art to pursue the known options within his or her own technical grasp and formulate a hair treatment composition to be part of a kit with instructions.  

Claims 1, 4, 8, 10-11, 13-14, 16-17, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet (WO 2015/022259), Gough (US 5,523,079), Woodruff and Viravau (US 2011/0155163). Necessitated by claim amendent.
Pasquet discloses a hair treatment composition comprising the claimed components, (b), (c) and (d) recited in broad claim 1. Particularly Pasquet discloses thickening polymers, anionic surfactants, conditioning polymers and silanes such as aminopropyltriethoxysilane (Pasquet – claim 1).  A suitable thickening polymer is polyquaternium-86 which is taught to be used in amounts of 0.2-5% and the silane is taught to be used in amounts ranging from 0.8-8% (Pasquet – claim 8-10), reading on instant claims 1, 4 and 13-14.
Pasquet discloses a hair treatment composition A comprising:
2% aminopropyltriethoxysilane (KBE-903, 3-aminopropyltriethoxysilane) – reading on instant claims 1(b)(i) and 13-14;
0.7% PEG-40 hydrogenated castor oil, a non-ionic emulsifier – reading on instant claim, 1(c); and
Water – reading on cosmetically acceptable carrier.
Even though Pasquet teaches that the compositions are useful as a hair treatment composition, namely styling and conditioning of hair (Pg. 19), Pasquet is silent as to whether it can be formulated and/or used as a shampoo composition. Furthermore, Pasquet fails to teach the composition to comprise i) the elected species of component (c) anionic surfactant, such as laureth sulfate, pertaining to instant claims 16-17 and 22; ii) the specific bimodal agent (component (a)) of claims 8, 10-11 and 26 (Syntran PC 5330 [INCI: Polyquaternium 91 and polyacrylate-15), and ii) carbomers. 
Gough discloses hair styling compositions for imparting body and/or stylability to hair comprising 1-35% of an anionic surfactant such as sodium lauryl ether sulfate (also known as sodium laureth sulfate), selected from a finite number of options (Gough – claims 11 and 14). Gough teaches that the hair styling composition can take the form of a shampoo (Col. 3, lines 40-45) and can comprise water (Col. 6, lines 25-30).
Woodruff teaches that Syntran PC 5330 [INCI: Polyquaternium 91 and polyacrylate 15], reading on bimodal agent of instant claims 1, 8 and 26 and anionic polymer of instant claims 10-11 (polyacrylate-15), to be a multi-functional polymer with modified quaternary groups that make it substantive to hair.  This can be used in shampoos and conditioners at a level of 3-5% and is said to deliver soft feel characteristics and to help build viscosity in formulations (Pg. 3).
Viravau teaches detergent and conditioning cosmetic compositions for keratin fibers (Abs) and can comprise thickening agents such as carbomers [0287] and organic silicones preferably 3-aminopropyl triethyoxysilane (APTES) [0053]. Viravau teaches that the composition can be used as a shampoo [0291].
It is noted that Pasquet teaches that common cosmetic ingredients such as anionic surfactants can be added (Pg. 17) and while Pasquet fails to disclose a single embodiment comprising an anionic surfactant, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Therefore, it would have been prima facie obvious to formulate a composition comprising an anionic surfactant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pasquet with those of Gough and use 1-35% of sodium lauryl ether sulfate as the anionic surfactant in the formulation of Pasquet as Gough teaches that sodium lauryl ether sulfate is an anionic surfactant suitable for use in hair styling composition. One of skill in the art would have a reasonable expectation of success as Pasquet teaches that anionic surfactants can be added and teaches hair styling compositions.
It is noted that Pasquet teaches that common cosmetic ingredients such as polymer, particularly conditioning polymers can be added (Pg. 17) and while Pasquet fails to disclose a single embodiment comprising a conditioning polymer, along with the previously taught anionic surfactant, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Therefore, it would have been prima facie obvious to formulate the composition to further comprise a conditioning polymer.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pasquet with those of Woodruff and use 3-5% of Syntran PC 5330 as the conditioning polymer in the formulation of Pasquet as Woodruff teaches that Syntran PC 5330 is a polymer suitable for use to provide a soft feeling characteristic in hair. One of skill in the art would have a reasonable expectation of success as Pasquet teaches that conditioning polymers can be added.
Regarding the claimed shampoo, while a shampoo isn’t specifically taught in Pasquet, instant claim 17 defines a shampoo composition to comprise the claimed ionic polymer, compound (b), an anionic surfactant and a carrier and the cited references above namely Gough, Woodruff, and Woodland teach or suggest that each of claimed components are well known ingredients in a hair treatment composition such as shampoo composition. Thus, a skilled artisan would have been motivated to modify or combine the prior art to achieve the claimed shampoo with reasonable expectation of success as the prior art demonstrates that shampoos are a well-known type of hair treatment, furthermore. It is prima facie obvious to combine two composition where each of which is taught by the prior art to be useful for the same purpose; in order to form a third composition which is to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art. In Re Kerkhhoven  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1, 4, 8, 10-11, 13-17, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet (WO 2015/022259), Gough (US 5,523,079), Woodruff, , and Viravau (US 2011/0155163), as applied to claims 1, 4, 8, 10-11, 13-17, 22 and 26 above, and further in view of Rollat-Corvol (US 2011/0120487) and Kawasaki (US 2011/0318286).  Modification necessitated by claim amendment.
As discussed above, the above references make obvious the imitations of claims 1, 4, 8, 10-11, 13-17, 22 and 26 above, however, they do not teach a kit as recited by instant claim 24.
Rollat-Corvol teaches hair treatment methods and kits and teaches that kits can be provided which include within a packaging device, the hair treatment composition and instructions for use (Rollat-Corvol – claim 64), the hair composition can be packaged in any type of container [0173].
Kawasaki teaches powders for cosmetic use and teaches that kits optionally include a “packaging material” and the instructions may be on “printed matter,” e.g., on paper or cardboard within the kit (Abs and [0145]).
In view of the teachings of Rollat-Corvol and Kawasaki, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include the hair treatment composition made obvious above in a packaging (i.e. kit) comprising the hair treatment composition in a container along with separate printed instructions for use printed on paper to insure the user knows how to use the composition for its intended purpose. One of skill in the art would have a reasonable expectation of success as its prima facie obvious for a person of ordinary skill in the art to pursue the known options within his or her own technical grasp and formulate a hair treatment composition to be part of a kit with instructions.  
Double Patenting
Claims 1, 4, 8, 10-11, 13-14, 16-17, 22 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-35 and 38-53 of copending Application No. 16/729441 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both describe hair shampoo compositions comprising overlapping ionic polymers having functionalized with at least one carboxylic acid, overlapping alkoxysilane, carrier and an overlapping surfactant, all in overlapping amounts.  While US’441 teaches the surfactant to be present in a hair treatment composition and the other components to be in a booster composition, the instant claims in US’441 teaches that the two compositions are mixed prior to use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613